Case 1:20-cv-00836-CFC Document 1-19 Filed 06/22/20 Page 1 of 3 PageID #: 215




                      Exhibit 13c
                   Case 1:20-cv-00836-CFC Document 1-19 Filed 06/22/20 Page 2 of 3 PageID #: 216




TCL Mobile Devices (includes smartphone models TCL 10 Pro, TCL 10L, TCL Palm Phone and TCL Trek HD tablet)

Infringement of the ‘790 patent
Claim 1                              Evidence
1. An interface for receiving data   The TCL Mobile Device provides an interface for receiving data from an image sensor having an
from an image sensor having an       imaging array and a clock generator for transfer to a processor system.
imaging array and a clock
generator for transfer to a          For example, an image capturing subsystem of the TCL Mobile Device has a CMOS image sensor
processor system comprising:         that includes an imaging array and a clock generator. An image processing subsystem of the TCL
                                     Mobile Device includes a processor that processes image data. The TCL Mobile Device includes
                                     interface circuitry that receives image data from the image capturing subsystem and transfers
                                     the image data to the processor. The interface circuitry thereby enables the transfer of image
                                     data between the image capturing subsystem, which runs in a pixel clock domain, and the image
                                     processing subsystem, which runs in a processor clock domain.
a memory for storing imaging         The TCL Mobile Device provides a memory for storing imaging array data and clocking signals at
array data and clocking signals at   a rate determined by the clocking signals.
a rate determined by the clocking
signals;                           For example, the interface circuitry of the TCL Mobile Device includes a buffer module that
                                   stores the image data that is received from the image capturing subsystem. The buffer module
                                   has control and clock signal inputs. The buffer module clocks its internal and external signals at a
                                   rate that is determined by the input clock signals. This enables the buffer module to store the
                                   image data at a rate that is in accordance with the pixel clock domain of the image capturing
                                   subsystem.
a signal generator for generating The TCL Mobile Device provides a signal generator for generating a signal for transmission to the
a signal for transmission to the   processor system in response to the quantity of data in the memory.
processor system in response to
the quantity of data in the        For example, the interface circuitry of the TCL Mobile Device includes interface functionality that
memory; and                        generates a signal when the buffer module has image data that is ready for transmission to the
                                   processor. The signal indicates that the buffer module has a frame or sub-frame of image data
                                   for the processor.


                                                                                                                                     1
                 Case 1:20-cv-00836-CFC Document 1-19 Filed 06/22/20 Page 3 of 3 PageID #: 217




a circuit for controlling the     The TCL Mobile Device provides a circuit for controlling the transfer of the data from the
transfer of the data from the     memory at a rate determined by the processor system.
memory at a rate determined by
the processor system.             For example, the interface circuitry of the TCL Mobile Device includes timing and control
                                  functionality that controls the transfer of image data from the buffer module to the processor.
                                  The timing and control functionality enables the image data to be transferred at a rate
                                  determined by the processor system. This enables the processor to acquire the image data at a
                                  rate that is in accordance with the processor clock domain.


References

[1] TCL 10 Pro Dual SIM TD-LTE AM 128GB T799B (TCL T1 Pro) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=16781&c=tcl_10_pro_dual_sim_td-
lte_am_128gb_t799b__tcl_t1_pro&d=detailed_specs

[2] TCL 10L Dual SIM TD-LTE AM 128GB T770B (TCL T1 Lite) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=16963&c=tcl_10l_dual_sim_td-lte_am_128gb_t770b__tcl_t1_lite&d=detailed_specs

[3] TCL Palm Phone 2018 LTE US PVG100 (TCL Pepito) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=14355&c=tcl_palm_phone_2018_lte_us_pvg100__tcl_pepito&d=detailed_specs

[4] TCL Trek HD LTE Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=8193&c=tcl_trek_hd_lte&d=detailed_specs




                                                                                                                                    2
